170 N.J. Super. 477 (1979)
TERHUNE COURTS, PLAINTIFF-RESPONDENT,
v.
MARY SGAMBATI, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted October 3, 1979.
Decided October 15, 1979.
Before Judges MATTHEWS, ARD and POLOW.
*478 William Goldberg, attorney for appellant.
Morton L. Ginsberg, attorney for respondent.
BY THE COURT.
The Bergen County District Court ordered possession of the premises to the landlord because the tenant refused to sign a renewal lease repeating the "no pet" clause contained in the prior leases. The problem arises because the tenant had kept a dog in the premises for several years without objection from the landlord despite the "no pet" clause. Hence argues, the tenant, equitable estoppel.
We affirm the judgment of the Bergen County District Court for the reasons stated in Judge Huot's opinion reported at 163 N.J. Super. 218. See N.J.S.A. 2A:18-61.1(i).